333 S.W.3d 930 (2011)
Freida SIMMONS, Appellant,
v.
Toni HOLLINGER and George Hollinger, Appellees.
No. 05-10-01063-CV.
Court of Appeals of Texas, Dallas.
February 16, 2011.
D. Bowen Berry, Deborah B. Junek, Wendy H. Hermes, Rebecca Asheley Veitenheimer, Merritt B. Quigley, The Berry Firm, P.L.L.C., Dallas, TX, for Appellant.
Willie D. Powells III, Randall D. Wilkins, The Hennessy Law Firm, Houston, TX, for Appellees.
Before Justices MORRIS, BRIDGES, and FRANCIS.

OPINION
Opinion By Justice BRIDGES.
Appellant has filed a motion to dismiss and, in the alternative, motion to postpone oral argument. We GRANT appellant's motion to dismiss and DISMISS this appeal.